Case 4:01-cr-00068-JED Document 67 Filed in USDC ND/OK on 08/19/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )              Case No. 01-CR-0068-001-JED
                                             )
TERRENCE LAMONT NELSON,                      )
                                             )
               Defendant.                    )

                                   OPINION AND ORDER


       Before the Court is defendant’s motion for hearing (Dkt. # 66), filed on June 15, 2021.

Defendant requests that the Court schedule a hearing without delay or, in the alternative, order

dismissal of the petition for superseding warrant for offender under supervision (Dkt. # 59).

Defendant claims he has been denied a timely hearing on allegations he violated his terms of

supervised release. He requests either an immediate hearing to dispose of the allegations, or that

the Court dismiss the petition on supervised release because of unreasonable delay of his right to

a hearing. Defendant cites Fed. R. Crim P. 32.1, Haines v. Kerner; 404 U.S. 519, 92 S.Ct. 594, 30

L.2d 652 (1972); and Hall v. Bellman, 935 F.2d 1106 (10th Cir. 1991), in support of his motion.

       On January 11, 2002, defendant was sentenced to 120-months imprisonment following his

plea of guilty to count two of the superseding indictment charging possession of firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(B)(i). Defendant was

ordered to serve a five-year term of supervised release. Defendant was released from the Bureau

of Prisons to begin his term of supervised release on October 11, 2013. On December 23, 2014,

following a finding defendant violated several conditions of supervised release, to include a new

law violation (Dkt. # 41), defendant was sentenced to eleven months imprisonment and
Case 4:01-cr-00068-JED Document 67 Filed in USDC ND/OK on 08/19/21 Page 2 of 4




reimposition of forty-nine months supervised release (Dkt. # 54). Defendant was released to the

term of supervised release on October 2, 2015. The term of supervised release was scheduled to

expire on November 1, 2019.

       On March 5, 2018, a petition for superseding warrant for offender under supervision

alleging violations of terms of supervised release (Dkt. # 59), and warrant (Dkt. # 60) were filed.

The term of supervised release tolled when defendant was taken into custody for state law

violations.1 The petition on supervised release alleges in part that defendant committed a new

law violation, as evidenced by the judgment and sentence filed Tulsa County District Court Case

No. CF-2018-186, charging defendant with trafficking in illegal drugs (Dkt. # 59, Exh. D). On

February 9, 2018, defendant was committed to the custody of the Oklahoma Department of

Corrections for a term of twelve years. He is currently incarcerated at the James Crabtree

Correctional Center, where the U.S. Marshal lodged a detainer based on the petition on supervised

release warrant.

       Neither Haines nor Hall, cited by defendant, is dispositive in this matter, as neither case

ruled on the workings of Rule 32.1 and necessity for a prompt hearing. Haines found that an

inmate has a right to due process in the steps leading to disciplinary confinement at a state penal

facility; and Hall ruled, relative to an inmate’s First Amendment right to free exercise of religion,

that plaintiff need not precisely state each element, but must plead minimal factual allegations on

those material elements that must be proven.




1 A supervised release termtolls when a defendant is imprisoned in connection with any conviction
for another crime unless the term of imprisonment is less than thirty days. 18 U.S.C. § 3624(e).

                                                 2
Case 4:01-cr-00068-JED Document 67 Filed in USDC ND/OK on 08/19/21 Page 3 of 4




        There is no constitutional right to disposition of supervised release violation charges prior

to the expiration of a separate sentence. See Moody v. Daggett, 429 U.S. 78, 89 (1976) (holding

that parolee, imprisoned for a crime while on parole, was not entitled to an immediate parole

revocation hearing on an unexecuted warrant for parole violations and detainer lodged with his

present institution of confinement). See also United States v. Fernandez, No. 96-2166, 1998 WL

58158, at *1-2 (10th Cir. 1998) (unpublished) (applying Moody in the context of a supervised

release violator’s warrant and holding that hearing requirements and time limitations of Fed. R.

Crim. P. 32.1 are triggered only when defendant is taken into custody on the warrant.). It is only

upon execution of the warrant that a petitioner’s liberty interests based on unreasonable delay are

affected. Moody, 429 U.S. at 87-88.

        Defendant makes no claim that delay in the execution of the warrant may prejudice his

ability to contest the issue of whether he committed a violation of supervised release. Even if he

did, his claim is without merit because, as evidenced by his conviction in Tulsa County District

Court Case No. CF-2018-186, defendant has confessed to the conduct forming one of the bases of

the allegations in the petition on supervised release. Therefore, neither allegation credibility nor

loss of witness issues appear to be in question. As defendant is serving an indeterminate

imprisonment term, knowledge of the extent of punishment and his conduct while confined are

material to this Court’s determination of proper disposition of the revocation matter. This

assessment is particularly relevant, as defendant will appear for his second revocation proceeding,

again alleged to have committed a new law violation. Neither can be accurately assessed until the

state sentence is satisfied.



                                                  3
Case 4:01-cr-00068-JED Document 67 Filed in USDC ND/OK on 08/19/21 Page 4 of 4




       Based on these facts, the Court finds that execution of the supervised release warrant and

appearance for a show cause hearing is not in the interest of justice until defendant discharges from

the state sentences.

       IT IS THEREFORE ORDERED that defendant’s motion for hearing (Dkt. # 66), is

denied.

       DATED this 19th day of August, 2021.




                                                 4
